 

EXHIBIT 10.1

 

CHANGE IN CONTROL SEVERANCE AGREEMENT

This CHANGE IN CONTROL AGREEMENT (this “Agreement”) is made by and between
QuinStreet, Inc., a Delaware corporation (the “Company”), and ______________
(the “Executive”) and is dated as of the date signed by the Executive (the
“Effective Date”).

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continuous employment of key management personnel;

WHEREAS, the Board of Directors of the Company (the “Board”) and its
Compensation Committee (the “Committee”) recognize that, as is the case with
many publicly-held corporations, the possibility of a Change in Control (as
defined below) exists, and that such possibility, and the uncertainty and
questions which it may raise among management, could result in the departure or
distraction of management personnel to the detriment of the Company and its
stockholders; and

WHEREAS, the Board and the Committee have determined that appropriate steps
should be taken to reinforce and encourage the continued attention and
dedication of members of the Company’s management, including the Executive, to
their assigned duties without distraction in light of the possibility of a
Change in Control, and to ensure Company executive compensation practices are
competitive with market practices in the recruiting and retention of management
personnel;

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Employee hereby agree as follows.

Section 1.Definitions.  As hereinafter used:

“Cause” shall mean the occurrence of any of the following:

(i)Any act or omission which constitutes a material willful breach of the
Executive’s material obligations to the Company or the Executive’s continued and
willful refusal to substantially perform the duties reasonably required of the
Executive, either of which results in material injury to the interest or
business reputation of the Company and which breach, failure or refusal (if
susceptible to cure) is not corrected (other than failure to correct by reason
of the Executive’s incapacity due to physical or mental illness) within 30 days
after written notification thereof to the Executive by the Company; provided
that no act or failure to act on the Executive’s part shall be deemed willful
unless done or omitted to be done by the Executive not in good faith and without
reasonable belief that the Executive’s action or omission was in the best
interest of the Company;

(ii)The Executive’s commission of any dishonest or fraudulent act, or any other
act or omission with respect to the Company, which has caused or may reasonably
be expected to cause a material injury to the interest or business reputation of
the Company and which act or omission is not successfully refuted by the
Executive within 30 days after written notification thereof to the Executive by
the Company;

(iii)The Executive’s plea of guilty or nolo contendere to or conviction of a
felony under the laws of the United States or any state thereof or any other
plea or confession of a similar crime in a jurisdiction in which the Company
conducts business; or

 

 

 

--------------------------------------------------------------------------------

 

(iv) The Executive’s commission of a fraudulent act or participation in
misconduct which leads to a material restatement of the Company’s financial
statements.

“Change in Control” shall be deemed to have occurred if any of the following
conditions shall have been satisfied:

(i) Any one person or more than one person acting as a group (as determined
under Section 409A of the Code), other than (A) any employee plan established by
the Company, (B) the Company or any of its affiliates (as defined in Rule 12b-2
promulgated under the Exchange Act), (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) a corporation
owned, directly or indirectly, by stockholders of the Company in substantially
the same proportions as their ownership of the Company, is or becomes, during
any 12-month period, the beneficial owner, directly or indirectly, of securities
of the Company (not including in the securities beneficially owned by such
person(s) any securities acquired directly from the Company or its affiliates
other than in connection with the acquisition by the Company or its affiliates
of a business) representing 50% or more of the total voting power of the stock
of the Company; provided that the provisions of this subsection (i) are not
intended to apply to or include as a Change in Control any transaction that is
specifically excepted from the definition of Change in Control under subsection
(iii) below;

(ii) A change in the composition of the Board such that, during any 12-month
period, the individuals who, as of the beginning of such period, constitute the
Board (the “Existing Board”) cease for any reason to constitute at least 50% of
the Board; provided, however, that any individual becoming a member of the Board
subsequent to the beginning of such period whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors immediately prior to the date of such appointment or
election shall be considered as though such individual were a member of the
Existing Board; and provided, further, however, that, notwithstanding the
foregoing, no individual whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such terms are used in
Rule 14a-11 or Regulation 14A promulgated under the Exchange Act or successor
statutes or rules containing analogous concepts) or other actual or threatened
solicitation of proxies or consents by or on behalf of an individual,
corporation, partnership, group, associate or other entity or “person” other
than the Board, shall in any event be considered to be a member of the Existing
Board;

(iii) The consummation of a merger or consolidation of the Company with any
other corporation or other entity, or the issuance of voting securities in
connection with a merger or consolidation of the Company pursuant to applicable
stock exchange requirements; provided that immediately following such merger or
consolidation the voting securities of the Company outstanding immediately prior
thereto do not continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity of such merger or
consolidation or parent entity thereof) 50% or more of the total voting power of
the Company’s stock (or if the Company is not the surviving entity of such
merger or consolidation, 50% or more of the total voting power of the stock of
such surviving entity or parent entity thereof); and provided, further, that a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no person (as determined under Section 409A of
the Code) is or becomes the beneficial owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person any securities acquired directly from the Company or its affiliates
other than in connection with the acquisition by the Company or its affiliates
of a business) representing 50% or more of either the then-outstanding shares of
Company common stock or the combined voting power of the Company’s
then-outstanding voting securities shall not be considered a Change in Control;
or

(iv) The sale or disposition by the Company of all or substantially all of the
Company’s assets in which any one person or more than one person acting as a
group (as determined under Section 409A of the Code) acquires (or has acquired
during the 12- month period ending on the date of the most recent acquisition

 

 

--------------------------------------------------------------------------------

 

by such person or persons) assets from the Company that have a total gross fair
market value equal to more than 50% of the total gross fair market value of all
of the assets of the Company immediately prior to such acquisition or
acquisitions.

Notwithstanding the foregoing, (1) no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of Company common
stock immediately prior to such transaction or series of transactions continue
to have substantially the same proportionate ownership in an entity which owns
substantially all of the assets of the Company immediately prior to such
transaction or series of transactions and (2) no event or circumstances
described in any of clauses (i) through (iv) above shall constitute a Change in
Control unless such event or circumstances also constitute a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the Company’s assets, as defined in Section 409A of the
Code. In addition, no Change in Control shall be deemed to have occurred upon
the acquisition of additional control of the Company by any one person or more
than one person acting as a group that is considered to effectively control the
Company.

Terms used in the definition of a Change in Control shall be as defined or
interpreted pursuant to Section 409A of the Code.

“Change in Control Period” means the period starting 3 months prior to a Change
in Control and ending 12 months period following such Change in Control.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Equity Awards” means all outstanding Company equity awards (including, without
limitation, stock options, restricted stock units, performance-based stock
units, and restricted stock), together with any cash, assumed or converted
awards into which the foregoing have been converted pursuant to a transaction
agreement with respect to a Change in Control, that the Executive holds on a
given date.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Good Reason” shall mean the occurrence of any of the following:

(i) Any material diminution in the Executive’s title, position,
responsibilities, authority, line of reporting, or reporting responsibilities,
including any such diminution resulting from a transaction in which the Company
is no longer a public company;

(ii) Any reduction in the Executive’s annual base salary or annual target cash
bonus opportunity;

(iii) A relocation of more than 25 miles from the location of the Executive’s
principal job location or office prior to a Change in Control; or

(iv) Any other action or inaction that constitutes a material breach by the
Company of any agreement pursuant to which the Executive provides services to
the Company or failure by a successor or assignee of the Company to assume (by
operation of law or contract) this Agreement;

provided, that the Executive provides the Company with a written notice
indicating the Executive’s intent to terminate his or her employment for Good
Reason within 90 days of the Executive becoming aware of any circumstances set
forth above, that the Executive provides the Company with at least 30 days
following receipt of such notice to remedy such circumstances, and if not
remedied, Executive terminates employment within 60 days following the date of
such written notice.

 

 

--------------------------------------------------------------------------------

 

“Qualifying Termination” means a termination of Executive’s employment (x) by
the Company or an affiliate without Cause or (y) by the Executive for Good
Reason.

“Release” means a general release of claims substantially in the form attached
as Exhibit A hereto.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Separation from Service” means the Executive’s termination of employment with
the Company and its Affiliates (which shall be interpreted in accordance with
the requirements of Section 409A to the extent required).

“Term” shall mean the period commencing on the Effective Date and ending on the
third anniversary thereof, provided, that commencing on the third anniversary of
the date hereof and on each third anniversary thereafter, the Term shall be
automatically extended for an additional three-year period unless otherwise
provided by the Board or Committee; and provided, further, that if a Change in
Control shall have occurred during the Term, the Term shall expire no earlier
than 12 months beyond the date of such Change in Control.

Section 2.Treatment of Performance Equity Awards.  Except as expressly set forth
in an award agreement, with respect to any Equity Awards that are subject to
performance conditions, if a Change of Control occurs before the end of a
performance period and before the achievement of the performance conditions has
been determined (“Performance Awards”), such performance conditions shall be
deemed achieved (at the maximum level if applicable) prior to the Change of
Control but shall remain subject to the service-based vesting conditions
originally set forth in such Performance Award (the “Earned Performance
Awards”).

Section 3.Severance Eligibility and Benefits.  

(a) Benefits Upon Qualifying Termination.  In the event of a Qualifying
Termination during a Change in Control Period during the Term, then the
Executive shall be entitled to the following (the “Severance Benefits”), in
addition to payment of any accrued and unpaid compensation and benefits in
accordance with applicable law and the applicable plan:

(i)Provided that, within 55 days following the Separation from Service, the
Executive has executed the Release, and any applicable revocation periods
relating to the Release have expired:

(A)A lump sum cash payment equal to the sum of Executive’s annual base salary
and Executive’s annual cash target bonus, in each case equal to the greatest of
that in effect as of (1) immediately prior to the Separation from Service, (2)
on the date of the Change in Control or (3) prior to an event resulting in Good
Reason;

(B)A lump sum cash payment equal to 12 times 135% of the amount of monthly COBRA
continuation premiums for the Executive and his or her eligible dependents as of
the Separation from Service for the coverage option and level of medical, dental
and/or vision coverage in effect for the Executive immediately prior to the
Separation from Service; and

(C)Any Equity Awards (including without limitation Earned Performance Awards)
that are outstanding and unvested immediately prior to the Separation from
Service will not be forfeited but will become fully vested and, if applicable,
exercisable or settled on the date on which the Release becomes irrevocable (or
as soon as practical thereafter, but in no event later than 60 days following
the Separation from Service).

 

 

--------------------------------------------------------------------------------

 

(b)Timing of Severance Benefits.  The Severance Benefits shall be paid to the
Executive within 60 days following the Separation from Service, but in no event
later than 15 days following the date on which the Release becomes irrevocable;
provided, that if the 60-day period begins in one taxable year and ends in a
second taxable year, the Severance Benefits shall be paid in the second taxable
year to the extent required to avoid any additional tax, interest or penalties
under Section 409A of the Code.

(c)Other Severance Payments.  In the event that the Company is obligated by law
or contract to pay an Executive other severance pay, notice pay, or the like, or
if the Company is obligated by law to provide advance notice of separation
(“Other Severance”), then the amount of the Severance Benefits otherwise payable
to Executive shall be reduced by the amount of any such Other Severance actually
paid to the Executive (but not below zero). Notwithstanding anything to the
contrary herein, nothing in this Section 3(c) shall prevent the Board, or the
Committee, from making any subsequent determinations with respect to severance
payments and benefits payable to an Executive.

(d)No Mitigation.  The Company agrees that the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 3(a) hereof.  Further, except as
set forth in Section 3(c), the amount of any payment or benefit provided for in
this Agreement shall not be reduced by any compensation earned by the Executive
as the result of employment by another employer, by retirement benefits, by
offset against any amount claimed to be owed by the Executive to the Company, or
otherwise.

Section 4.Successors; Binding Agreement.  

(a)Successors.  In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume and
agree to perform this Agreement (whether by operation of law or by express
contractual assumption) in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

(b)Enforcement by Executive’s Successors.  The Company’s obligations under this
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  If the Executive shall die while any
amount would still be payable to the Executive hereunder if the Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the executors, personal
representatives or administrators of the Executive’s estate.

Section 5.Settlement of Disputes.  If the Executive and the Company
(collectively, the “Parties”) are unable to resolve any controversy or claim
arising out of or in connection with this Agreement or breach thereof; either
Party shall refer the dispute to binding arbitration, which shall be the
exclusive forum of resolving such claims. Such arbitration will be administered
by Judicial Arbitration and Mediation Services, Inc. (“JAMS”) pursuant to its
Employment Arbitration Rules and Procedures and governed by California law.  The
arbitration shall be conducted by a single arbitrator selected by the Parties
according to the rules of JAMS.  If the Parties fail to agree on the selection
of the arbitrator within 30 days after either the Executive or the Company’s
request for arbitration, the arbitrator will be chosen by JAMS.  The arbitration
proceeding shall commence on a mutually agreeable date within 90 days after the
request for arbitration, unless otherwise agreed by the Parties, and in
California, unless the Parties agree otherwise.  The arbitrator shall have no
power or authority to make awards or orders granting relief that would not be
available to a party in a court of law.  The arbitrator’s award is limited by
and must comply with the terms of this Agreement and applicable federal, state,
and local laws.  The decision of the arbitrator shall be final and binding on
the Parties.

 

 

--------------------------------------------------------------------------------

 

Section 6.Parachute Payments.

(a)Treatment of Payments.  Notwithstanding the provisions of this Agreement, in
the event that any payment or benefit received or to be received by the
Executive in connection with a Change in Control or the termination of the
Executive’s employment or service (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
subsidiary, any affiliate, any person whose actions result in a Change in
Control or any person affiliated with the Company or such person) (all such
payments and benefits, the “Total Payments”) would be subject (in whole or part)
to an excise tax under Section 4999 of the Code (the “Excise Tax”), then, after
taking into account any reduction in the Total Payments provided by reason of
Section 280G of the Code in such other plan, arrangement or agreement, the
payment or benefit to be received by the Executive upon a Change in Control
shall, in the Company’s discretion, be either (i) reduced (but not below zero)
so that the present value of such Total Payments will be one dollar less than
three times the Executive’s “base amount” (as defined in Section 280G(b)(3) of
the Code) so that no portion of the Total Payments shall be subject to the
Excise Tax (the “Required Reduction”) or (ii) paid in full, whichever produces
the better net after-tax position to the Executive (taking into account the
Excise Tax and any other applicable taxes).

(b)Ordering of Reduction.  In the case of a reduction in the Total Payments
pursuant to Section 6(a), the Total Payments will be reduced in the following
order: (i) by reducing any payments to be made to the Executive under Section
2(a)(i); (ii) by reducing any other cash payments to be made to the Executive
(excluding any cash payment with respect to the acceleration of equity-based
compensation); (iii) by canceling the acceleration of vesting of outstanding
Equity Awards; and (iv) by reducing any other benefits provided to the
Executive. In the case of the reductions to be made pursuant to each of the
above-mentioned clauses, the payment and/or benefit amounts to be reduced, and
the acceleration of vesting to be cancelled, shall be reduced or cancelled in
the inverse order of their originally scheduled dates of payment or vesting, as
applicable, and shall be so reduced (x) only to the extent that the payment
and/or benefit otherwise to be paid, or the vesting of the award that otherwise
would be accelerated, would be treated as a “parachute payment” within the
meaning section 280G(b)(2)(A) of the Code and (y) only to the extent necessary
to achieve the Required Reduction.

Section 7.General Provisions.

(a)Notices.  All notices and communications that are required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
when delivered personally or upon mailing by registered or certified mail or by
email, postage prepaid, return receipt requested, as follows:

If to the Company:

QuinStreet, Inc.
950 Tower Lane, 6th Floor
Foster City, CA  94404
Attn: Office of the General Counsel
Email:  legal@quinstreet.com

If to the Executive, to the address on file with the Company,

or in either case to such other address as may be specified in a notice given by
one party to the other party hereunder.

(b)Assignment.  Except as otherwise provided herein or by law, no right or
interest of Executive under this Agreement shall be assignable or transferable,
in whole or in part, either directly or by operation of

 

 

--------------------------------------------------------------------------------

 

law or otherwise, including without limitation, by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of Executive under this Agreement
shall be subject to any obligation or liability of Executive. When a payment is
due under this Agreement to Executive but Executive is unable to care for his or
her affairs, payment may be made directly to his or her legal guardian or
personal representative.

(c)Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to any
conflicts or choice of law, rule or principle that might otherwise refer the
interpretation of this Agreement to the substantive law of another jurisdiction.

(d)Withholding.  Any payments and benefits provided for hereunder shall be paid
net of any applicable withholding required under applicable law.

(e)Survival.  The obligations of the Company and the Executive under this
Agreement which by their nature and express terms may require either partial or
total performance after the expiration of the Term (including, without
limitation, those under Section 3) shall survive such expiration.

(f)No Right to Continued Employment.  Neither the establishment of this
Agreement, nor any modification thereof; nor the creation of any fund, trust or
account, nor the payment of any benefits shall be construed as giving Executive,
or any person whomsoever, the right to be retained in the service of the
Company, and Executive shall remain subject to discharge to the same extent as
if this Agreement had never been adopted.

(g)Headings Descriptive.  The headings of sections and paragraphs of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

(h)Benefits Unfunded.  This Agreement shall not be funded. The Executive shall
not have any right to, or interest in, any assets of the Company which may be
applied by the Company to the payment of benefits or other rights under this
Agreement.

(i)Entire Agreement.  This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements, whether written or oral.

(j)Enforceability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

(k)Section 409A.  This Agreement shall be interpreted to avoid any penalty
sanctions under Section 409A of the Code.  If any payment or benefit cannot be
provided or made at the time specified herein without incurring sanctions under
Section 409A of the Code, then such benefit or payment shall be provided in full
at the earliest time thereafter when such sanctions will not be imposed.  All
payments to be made upon a termination of employment or date of termination
under this Agreement will be made upon a Separation from Service. For purposes
of Section 409A of the Code, each payment made under this Agreement shall be
treated as a separate payment.  In no event may the Executive, directly or
indirectly, designate the calendar year of payment.  To the maximum extent
permitted under Section 409A of the Code and its corresponding regulations, the
Severance Benefits are intended to meet the requirements of the short-term
deferral exemption under Section 409A of the Code and the “separation pay
exception” under Treas. Reg. §1.409A-1(b)(9)(iii).  However, if the Severance
Benefits do not qualify for such exemptions at the time of the Separation from

 

 

--------------------------------------------------------------------------------

 

Service and therefore are deemed as deferred compensation subject to the
requirements of Section 409A of the Code, then if the Executive is a “specified
employee” under Section 409A of the Code on the date of the Separation from
Service, notwithstanding any other provision of this Agreement, payment of
Severance Benefits under this Agreement shall be delayed for a period of six
months from the date of the Separation from Service if required by Section 409A
of the Code.  The accumulated postponed amount shall be paid in a lump sum
payment within 15 days after the end of the six-month period.  If the Executive
dies during the postponement period prior to payment of the postponed amount,
the amounts withheld on account of Section 409A of the Code shall be paid to the
Executive’s estate within 15 days after the date of the Executive’s death. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A of the Code,
including, where applicable, the requirement that (i) any reimbursement shall be
for expenses incurred during the Executive’s lifetime (or during a shorter
period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement, or in kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement or
in kind benefits is not subject to liquidation or exchange for another benefit.

(l)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

QUINSTREET, INC.

 

By:  _____________________

Name:

Title:

 

EXECUTIVE

 

 

_________________________

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF RELEASE

[DATE]
[NAME]
[ADDRESS]

RE: Release of Claims

Dear [NAME]:

This letter sets forth our mutual agreement concerning certain benefits to be
provided to you under the Change in Control Severance Agreement dated _____
between you and QuinStreet, Inc. (the “Change in Control Severance Agreement”).
For purposes of this release agreement (this “Agreement”), the “Company” shall
include QuinStreet, Inc. and any and all parents, subsidiaries, predecessors,
successors and affiliate corporations, and its and their respective current and
former directors, officers, employees, agents, managers, stockholders,
successors, assigns, and other representatives. Capitalized terms not defined
herein shall have the meanings ascribed to such terms in the Change in Control
Severance Agreement.

In exchange for you executing and not revoking this Agreement, the Company will
provide you with the Severance Benefits set forth in the Change in Control
Severance Agreement. In accordance with the terms of the Change in Control
Severance Agreement, you hereby agree as follows:

Section 1.  Release of Claims.

1.1  In exchange for providing you with the Severance Benefits set forth in the
Change in Control Severance Agreement, you agree to waive all claims against the
Company, and to release and forever discharge the Company, to the fullest extent
permitted by law, from any and all liability for any claims, rights or damages
of any kind, whether known or unknown to you, that you may have against the
Company as of the date of your execution of this Agreement, arising under any
applicable federal, state or local law or ordinance, including but not limited
to Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the
Equal Pay Act, the Uniform Services Employment and Re-employment Rights Act, the
Age Discrimination in Employment Act of 1967, the Americans with Disabilities
Act, the Family and Medical Leave Act, the Employee Retirement Income Security
Act, the Civil Rights Act of 1991, the Rehabilitation Act of 1973, the Older
Workers Benefit Protection Act, the Worker Adjustment and Retraining
Notification Act, the Fair Labor Standards Act, the Occupational Safety and
Health Act of 1970, and claims for individual relief under the Sarbanes-Oxley
Act of 2002; California Fair Employment and Housing Act, California Labor Code,
California Business and Professions Code, California Family Rights Act, and
California Industrial Welfare Commission Wage Orders; and any other federal,
state or local statute or constitutional provision governing employment; and all
tort, contract (express or implied), common law, and public policy claims of any
type whatsoever; all claims for invasion of privacy, defamation, intentional
infliction of emotional distress, injury to reputation, pain and suffering,
constructive and wrongful discharge, retaliation, wages, monetary or equitable
relief; vacation pay, grant or awards under any unvested and/or cancelled equity
and/or incentive compensation plan or program, separation and/or severance pay
under any separation or severance pay plan maintained by the Company, any other
employee fringe benefits plans, medical plans, or attorneys’ fees; or any demand
to seek discovery of any of the claims, rights or damages previously enumerated
herein (collectively, the “Release of Claims”).

 

--------------------------------------------------------------------------------

 

1.2  This Agreement is not intended to, and does not, release rights or claims
that may arise after the date of your execution hereof, including without
limitation any rights or claims that you may have to secure enforcement of the
terms and conditions of this Agreement. To the extent any claim, charge,
complaint or action covered by the Release of Claims is brought by you, for your
benefit or on your behalf; you expressly waive any claim to any form of monetary
or other damages, including attorneys’ fees and costs, or any other form of
personal recovery or relief in connection with any such claim, charge, complaint
or action. You further agree to dismiss with prejudice any pending civil lawsuit
or arbitration covered by the Release of Claims. For purposes of this Agreement,
“you” shall include your heirs, executors, administrators, attorneys,
representatives, successors and assigns.

1.3  This is a full and final release of all such claims, whether those claims
are now known or unknown, and you waive all rights or benefits that you may have
or claim to have pursuant to the provisions of Section 1542 of the Civil Code of
the State of California, which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

1.4  The Release of Claims does not waive any rights you may have been granted
under the Certificate of Incorporation, Bylaws of the Company or any
indemnification agreement between you and the Company relating to your actions
on behalf of the Company in the scope of and during the course of your
employment by the Company.  Nor does anything in this Agreement impair your
rights to vested retirement or 401(k) benefits, if any, due you by virtue of
your employment by the Company, or any elections, notices or benefits for which
you are eligible as a separated employee of the Company.  The Release of Claims
does not waive or release any claims that are not releasable by law.

Section 2.  Exceptions.

2.1  This Agreement does not prohibit or restrict you from lawfully (i)
communicating or cooperating with, providing relevant information to, or
otherwise assisting in an investigation by any governmental or regulatory body
or official(s) or self­ regulatory organization regarding a possible violation
of any federal law relating to fraud or any rule or regulation of the Securities
and Exchange Commission; (ii) filing an administrative complaint with the Equal
Employment Opportunity Commission, U.S. Department of Labor, National Labor
Relations Board, or other federal, state or local agency responsible for
administering fair employment, wage-hour, labor and other employment laws and
regulations; (iii) cooperating in an investigation, or responding to an inquiry
from any such agency; or (iv) testifying, participating in, or otherwise
assisting in an action or proceeding relating to a possible violation of any
such law, rule or regulation; provided, however, that you agree to waive any
claim for individual monetary relief in connection with any such administrative
complaint or charge. In addition, nothing in this Agreement precludes you from
benefiting from classwide injunctive relief awarded in any employment case
brought by any governmental agency or private party, provided that such relief
does not result in your receipt of any monetary benefit or equivalent thereof
You acknowledge and agree that you are waiving any right to recover any monetary
damages or any other form of personal relief in connection with any such action,
investigation or proceeding.

2.2  Any non-disclosure provision in this Agreement does not prohibit or
restrict you or your attorneys from responding to any inquiry about this
Agreement or its underlying facts and circumstances by the

 

 

--------------------------------------------------------------------------------

 

Securities and Exchange Commission or any other self-regulatory
organization.  You have the right under federal law to certain protections for
cooperating with or reporting legal violations to the Securities and Exchange
Commission (the “SEC”) and/or its Office of the Whistleblower, as well as
certain other governmental entities and self-regulatory organizations.

Section 3.  Miscellaneous.

3.1 You understand and agree that you may not execute this Agreement prior to
the date of termination of your employment. You also acknowledge that you have
executed this Agreement voluntarily, free of any duress or coercion. The Company
has urged you to obtain the advice of an attorney or other representative of
your choice, unrelated to the Company, before executing this Agreement, and you
acknowledge that you have had the opportunity to do so. Further, you acknowledge
that you have a full understanding of the terms of this Agreement.

3.2 You acknowledge that you have been given at least [21 days]1 within which to
consider executing this Agreement (the “Agreement Review Period”) and seven days
from the date of your execution of this Agreement within which to revoke it (the
“Agreement Revocation Period”). Your executed Agreement must be returned to the
undersigned at the address set forth in the Change in Control Severance
Agreement.  If you execute this Agreement prior to the end of the Agreement
Review Period that the Company has provided for you, you agree and acknowledge
that: (i) your execution was a knowing and voluntary waiver of your right to
consider this Agreement for the full 21 days; and (ii) you had sufficient time
in which to consider and understand the Agreement, and to review it with your
attorney or other representative of your choice, if you wished.  Any revocation
of this Agreement must be in writing and returned to the undersigned at the
address set forth in the Change in Control Severance Agreement via certified
U.S. Mail, return receipt requested. In the event that you revoke this
Agreement, you acknowledge that you will not be entitled to receive, and agree
not to accept, any Severance Benefits under the Change in Control Severance
Agreement and this Agreement.  You agree that your acceptance of any Severance
Benefits will constitute an acknowledgment that you did not revoke this
Agreement.  This Agreement will not become effective or enforceable until the
Agreement Revocation Period has expired.

Section 4.  Miscellaneous.

4.1 This Agreement is the entire agreement between you and the Company, and
supersedes any and all oral and written agreements between you and the Company,
on the topics covered herein, except for any prior agreements and commitments on
your part concerning confidential information, trade secrets, copyrights,
patents or other intellectual property and the like, which shall continue in
effect in accordance with their terms.  By offering and entering into this
Agreement, neither you nor the Company admits any liability or wrongdoing toward
the other whatsoever.  This Agreement may not be changed, except by a writing
signed both by you and the Company specifically for that purpose.

4.2 This Agreement shall be governed and interpreted in accordance with, the
laws of the State of California.  If any portion of this Agreement should ever
be determined to be unenforceable, the other provisions of this Agreement shall
remain in full force and effect.

 

1 

The standard review period for an ADEA release is 21 days.  This period is
extended to 45 days in the case of a group termination program.  In the case of
a group termination program, additional information regarding
terminating/non-terminating employees is required to be provided for the waiver
to be deemed “knowing and voluntary” under ADEA.

 

 

--------------------------------------------------------------------------------

 

BY SIGNING THIS AGREEMENT AND RELEASE YOU ACKNOWLEDGE THAT YOU ARE KNOWINGLY AND
VOLUNTARILY WAIVING AND RELEASING ANY AND ALL RIGHTS YOU MAY HAVE AGAINST THE
COMPANY UP TO THE DATE OF YOUR EXECUTION OF THIS AGREEMENT UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, THE OLDER WORKERS BENEFIT PROTECTION ACT AND
ALL OTHER APPLICABLE DISCRIMINATION LAWS, STATUTES, ORDINANCES OR REGULATIONS.

 

 

 

 

--------------------------------------------------------------------------------

 

If you have any questions, please let me know.  If these terms are acceptable,
sign and date the letter below and return the original signed copy to me. An
extra copy is enclosed for your records.

 

AGREED AND ACCEPTED:

 

Executive Signature

DATE:

 

 

[Signature Page to Release]

 

 

 